Title: From Thomas Jefferson to Thomas Brand Hollis, 2 July 1787
From: Jefferson, Thomas
To: Hollis, Thomas Brand



Sir
Paris July 2. 1787.

On my return from a tour through the Southern parts of France and Northern of Italy, I found here the present of books you had been so kind as to send me. I should value them highly for their intrinsic merit, but much more as coming from you. You will have seen that at length one of our republics has experienced those commotions which the newspapers have been always ascribing to all of them. I am not satisfied what has been the cause of this, but the most probable account is that these individuals were of those who have so imprudently involved themselves in debt, and that a vigorous exertion in their government to enforce the paiment of private debts and raise money for the public ones, occasioned the insurrection. One insurrection in thirteen states in the course of eleven years that they have existed, amounts to one in any individual state in 143. years, say a century and a half. This will not weigh against the inconveniencies of a government of force, such as are monarchies, and aristocracies. You see I am not discouraged by this little difficulty, nor have I any doubt that the result of our experiment will be that men are capable of governing themselves without a master. I have the honor to be with sentiments of the highest esteem & respect Sir your most obedient and most humble servt.,

Th: Jefferson

